Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-7:  The prior art did not teach or suggest a fire protection apparatus as claimed by the applicant, specifically a fire protection apparatus comprising an RFID tag apparatus coupled with the frame body and configured to controllably move the actuator between the first position and the second position, the RFID tag apparatus comprising: an RFID tag antenna positioned within the pipe system and configured to transmit and receive radio frequency (RF) signals to and from the RFID reader antenna and local processing unit, the RFID tag antenna and the RFID reader antenna are each positioned within a fluid flow path through the pipe system between the inlet and the pipe system; a processing circuit operatively coupled to the RFID tag antenna and configured to modulate and transmit RF signals through the RFID tag antenna, and further configured to receive and demodulate RF signals received by the RFID tag antenna, the processing circuit in electrical communication with the actuator and configured to move the actuator between the first position and the second position in response to an RF signal received by the RFID tag antenna; and 4850-1351-2684.1Atty. Dkt. No. 118651-1067 (F-WR-00193-US)a power circuit operatively coupled to and supplying power to the processing circuit and the RFID tag antenna, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 8-15:  The prior art did not teach or suggest a fluid distribution device as claimed by the applicant, specifically a fluid distribution device comprising a radio frequency identification (RFID) tag apparatus coupled to the frame body and configured to controllably move the actuator between the first position and the second position, the RFID tag apparatus comprising: an antenna configured to transmit and receive radio frequency (RF) signals; a processing circuit operatively coupled to the antenna and configured to modulate and transmit RF signals through the antenna, and further configured to receive and demodulate RF signals received by the antenna, the processing circuit in electrical communication with the actuator and configured to move the actuator between the first position and the second position in response to an RF signal received by the antenna, the processing circuit to output a unique identifier of the RFID tag apparatus to indicate at least one of a temperature reading and a state of the actuator; and a power circuit operatively coupled to and supplying power to the processing circuit and the antenna using power from the RF signals received by the antenna, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 16-20:  The prior art did not teach or suggest a detector device as claimed by the applicant, specifically a detector device comprising a radio frequency identification (RFID) tag apparatus coupled to the sensor and configured to transmit information received from the sensor, the RFID tag apparatus comprising: an antenna configured to transmit and receive radio frequency (RF) signals; a processing circuit operatively coupled to the antenna and configured to modulate and transmit RF signals through the antenna, and further configured to receive and demodulate RF signals received by the antenna, the processing circuit in electrical communication with the sensor and configured to prompt the sensor for a measurement in response to an RF signal received by the antenna, the processing circuit outputs a unique identifier of the RFID tag apparatus associated with a location of the sensor; and a power circuit operatively coupled to and supplying power to the processing circuit and the antenna, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752